Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about February 2, 2011, which, after a hearing, modified an order, same court and Justice, entered on or about December 20, 2010, denying respondent mother’s application pursuant to Family Court Act § 1028 for the return of her children, and conditionally granted the application, unanimously affirmed, without costs.
Petitioner agency failed to demonstrate that the return of the children posed an imminent risk to their lives or health (see Family Ct Act § 1028 [a]; see also Matter of Kenneth L., 209 AD2d 352 [1994]). Family Court providently exercised its discretion in weighing the harm inflicted on the children by their continued placement in separate foster homes against the harm of returning them to their mother’s care and placing conditions on the return, including continued individual and family therapy.
*588We have considered petitioner’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, Acosta, Renwick and DeGrasse, JJ.